Martin, P. J.
(dissenting). In so far as the majority opinion holds that plaintiff is entitled to recover back increments though he failed to sign the payrolls under protest, I dissent. The disbursements of the board of higher education are subject to audit by the comptroller. Section 93c-2.0 of the Administrative Code is found in the chapter covering the office of comptroller, and would seem to be intended to be applicable to all salary payments subject to the comptroller’s audit.
Order and judgment modified as indicated in opinion of Cohn, J. Settle order on notice.